Citation Nr: 0512358	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1998 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, the case was transferred to the 
Columbia, South Carolina RO.

This case was before the Board in December 2003 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
manifested by limitation of motion without ankylosis; the 
overall functional impairment does not more nearly 
approximate marked than moderate.  

2.  The manifestations of the veteran's service-connected low 
back disability most nearly approximate moderate lumbosacral 
strain and moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for the veteran's service-connected right ankle 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5262, 5270, 5271 (2004).

2.  The criteria for the assignment of a 20 percent rating, 
but not higher, for the veteran's service-connected low back 
disability have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession. 

With regard to the veteran's claims for a higher initial 
ratings, the Board notes that VA's General Counsel has held 
that the notification requirements of the VCAA and the 
regulations implementing it are not applicable to initial 
evaluation issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board is bound by this opinion.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

However, the Board notes that the record reflects that the 
veteran has been informed of the requirements for the benefit 
sought on appeal, the evidence necessary to substantiate his 
claims, the information that he must provide to enable the RO 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Moreover, the veteran's service medical 
records and pertinent post-service medical records have been 
obtained, and the veteran has been afforded appropriate VA 
examinations. 

In sum, the facts pertinent to these claims have been 
properly developed.  Accordingly, the Board will address the 
merits of the claims.  

Factual Background

The veteran served on active duty from April 1998 to March 
2001.  Service medical records note that the veteran twisted 
his right ankle while playing football.  X-rays revealed that 
the ankle was dislocated and fractured.  The veteran 
underwent surgery on his right ankle, and was placed on 
permanent profile thereafter.  Service medical records also 
show that the veteran was seen with complaints of back pain 
after doing elevated push-ups; the diagnosis was lower back 
strain.  The veteran continued to be seen with complaints of 
back pain throughout his military service.

In November 2000, the veteran submitted a claim for service 
connection right ankle and low back disabilities.

The veteran underwent a VA contract examination by QTC 
services in December 2000.  The veteran complained of pain, 
weakness, stiffness, swelling and instability in the right 
ankle.  The pain was exacerbated by running, jumping, or any 
type of prolonged activity.  The veteran also complained of a 
"pins and needles" sensation in his right ankle at times.  
Examination of the right ankle revealed range of motion from 
20 degrees of dorsiflexion to 45 degrees of plantar flexion, 
with pain throughout the range of motion.  Motor and sensory 
functions of the lower extremities were normal.  Reflexes 
were normal.  The veteran had a mild limp on the right foot.  
X-rays of the right ankle revealed a healed, internally 
fixated fracture of the distal right fibula.  

The veteran also complained of constant mild back pain, 
weakness, fatigue, lack of endurance and stiffness.  He 
reported severe flare-ups with any sort of strenuous 
activity.  Examination of the low back revealed no evidence 
of painful motion, muscle spasm, weakness, or tenderness.  
Straight leg raising was negative.  Active range of motion 
was mildly limited with flexion decreased to 90 degrees (with 
complaint of pain at 70 degrees), extension limited to 20 
degrees (with complaint of pain at 20 degrees), and rotation 
normal to 35 degrees bilaterally (with complaint of pain at 
35 degrees).  Lateral flexion was normal to 40 degrees 
bilaterally with no pain.  X-rays of the lumbar spine were 
normal.  The diagnoses included status post right ankle 
fracture with post-traumatic arthritis and mechanical low 
back pain or chronic low back strain.  The examiner noted 
that there were no objective findings of functional loss in 
the right ankle upon examination.

By rating decision dated in April 2001, the RO assigned 
initial ratings of 10 percent for low back disability and 
status postoperative, right ankle fracture with degenerative 
joint disease, effective March 20, 2001, after granting 
service connection for these disabilities.  Thereafter, the 
veteran appealed the assignment of these initial ratings.

VA outpatient treatment records dated from May 2001 to May 
2002 note the veteran's complaints of right ankle and low 
back pain.  A June 2001 VA outpatient treatment record notes 
the veteran's complaints of constant right ankle pain.  
Examination revealed mild, diffuse tenderness around the 
ankle.  Range of motion was from 15 degrees of extension to 
30 degrees of flexion.  No instability was noted.  Later that 
same month, the veteran requested and obtained ankle and back 
braces.  In February 2002, the veteran complained that his 
back pain was getting worse and was no longer relieved by 
Motrin or Ultram.  The veteran stated that he was unable to 
exercise because of back and ankle pain.  Examination of the 
back revealed mild tenderness and decreased range of motion.  
Straight leg raises were positive on the right.  Reflexes 
were normal.  X-rays of the lumbosacral spine revealed 
narrowed intervertebral spaces between L4 and S1.

A March 2004 VA examination report notes the veteran's 
complaints of stiffness, constant pain, and some swelling in 
the right ankle.  He indicated that movement, daily 
activities and stress aggravated his right ankle.  He denied 
any increased warmth or redness.  He reported that his right 
ankle sometimes gave out, causing him to fall.  He also 
reported hearing a grinding or crunching noise when walking.  
The veteran indicated that he used an ankle brace.  He 
reported that he was a work-study student; he worked in the 
VA RO in the file room.  He stated that he had to sit down at 
work when his right ankle became painful.  In addition, he 
missed 10-15 days of work or school because of his right 
ankle pain.  The examiner noted that, in January 2003, the 
veteran underwent surgery to remove the hardware-with the 
exception of one screw-from his right ankle.  X-rays 
obtained subsequent to this surgery revealed old healed 
fractures with traces of previous metallic screw fixation in 
the distal one-third of the right fibula.  Upon examination, 
there was some tenderness around the lateral malleolar area.  
No swelling, effusion, or inflammatory signs were noted.  
Range of motion was from 15 degrees of dorsiflexion to 40 
degrees of plantar flexion, associated with mild pain.  
Inversion was moderately painful and limited compared to the 
inversion of the normal left ankle.  Eversion was normal.  
There was no ankylosis noted.  The examiner  noted that the 
veteran did not use any assistive devices to ambulate.  He 
concluded that the overall functional impairment was moderate 
at the time of the examination and would be moderately severe 
on repetitive use or during flare ups.  The examiner also 
opined that the impact of the veteran's right ankle 
disability on his ability to work was significant.

The March 2004 VA examination report also notes the veteran's 
complaints of constant pain and some stiffness in his lower 
back.  The veteran indicated that any activity caused 
increased pain in the low back.  He denied any weakness, 
bladder complaints, bowel complaints, or symptoms of 
radiculopathy such as numbness or tingling.  He reported that 
very occasionally his low back pain radiated to the outer 
aspect of the left thigh to the knee.  The veteran stated 
that he missed seven days of work or school in the past year 
because of back problems, but denied having any 
incapacitating episodes that required bedrest.  Examination 
revealed mild tenderness over the lumbosacral spine with no 
paravertebral muscle spasm noted.  There was no fixed 
deformity.  Range of motion of the thoracolumbar spine was 
from 85 degrees of forward flexion to 30 degrees of 
extension.  Lateral flexion was to 35 degrees bilaterally; 
lateral rotation was to 30 degrees bilaterally.  There was 
mild pain with forward bending; otherwise, there was no pain 
on motion.  There was no evidence of ankylosis and X-rays of 
the lumbosacral spine were within normal limits.  The 
diagnosis was chronic lumbosacral strain with mild functional 
loss due to pain.  The examiner opined that the functional 
loss and functional impairment due to low back pain was 
moderate during flare-ups and repetitive use.  The examiner 
also stated that the impact of the veteran's low back 
disability on his ability to work was mild.

By rating decision dated in April 2004, the RO granted a 20 
percent evaluation for degenerative joint disease of the 
right ankle, effective March 20, 2001.  Thereafter, the 
veteran continued his appeal.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Right Ankle

The veteran's right ankle disability is currently rated as 20 
percent disabling.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In this case, the veteran is already rated at the maximum 
assignable evaluation for limitation of motion of the ankle 
under Diagnostic Code 5271.  An evaluation in excess of the 
currently assigned 20 percent for ankle disability is 
authorized under Diagnostic Code 5270, which provides the 
criteria for evaluating ankylosis of an ankle.  The medical 
evidence clearly demonstrates that the veteran retains useful 
motion of his right ankle.  Therefore, a higher evaluation is 
not warranted under Diagnostic code 5270.  

Malunion of the tibia or fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation, whereas a 30 
percent evaluation is warranted if the knee or ankle 
disability is marked.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  In this case, the evidence does not demonstrate the 
presence of malunion of the tibia or fibula.  Moreover, the 
objective evidence demonstrates that the veteran's right 
ankle pain is generally mild to moderate with motion.  In the 
Board's opinion, the overall functional impairment of the 
ankle does not more nearly approximate marked than moderate.  

Thus, the Board finds that there is no schedular basis for an 
initial rating in excess of currently assigned 20 percent 
evaluation for right ankle disability during any portion of 
the initial evaluation period.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran is currently working, and the 
objectively demonstrated manifestations of the disability are 
those contemplated by the schedular criteria.  The veteran 
has not required frequent hospitalization for the disability 
and there is no other indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A  § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1991).

Low Back

The veteran is currently in receipt of a 10 percent 
evaluation for his service-connected low back disability.

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

As noted above, the provisions of 38 C.F.R. §§4.10, 4.40 and 
4.45 are for consideration in determining the degree of 
limitation of motion.  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees. 

The results of range of motion testing on VA examinations in 
December 2000 and March 2004 are indicative of slight 
limitation of motion of the lumbar spine, which would 
normally not support the assignment of a rating in excess of 
10 percent under Diagnostic Code 5292.  However, the March 
2004 examiner provided an assessment that there would be 
increased functional during flare-ups and repetitive use.  
When considering the additional functional loss caused by 
flare-ups and during repetitive use, the Board finds that the 
limitation of motion more nearly approximates the moderate 
degree required for a 20 percent disability rating under 
Diagnostic Code 5292 (2003).    

However, in the absence of more significant clinical 
findings, entitlement to a rating in excess of 20 percent 
under Diagnostic Code 5292 (2003) is not established.  The 
veteran's pain is not shown to be so disabling as to result 
in limitation of motion that more nearly approximates severe.  

Moreover, there is no basis for a higher evaluation under any 
other potentially applicable diagnostic code.  The evidence 
does not show findings or functional impairment that more 
nearly approximates the severe lumbosacral strain required 
for a 40 percent evaluation under Diagnostic Code 5295 
(2003).  

Likewise, with respect to the revised general rating criteria 
for evaluation disabilities of the spine, the Board notes 
that VA examinations have shown the range of motion in the 
lumbar spine to be limited to no less than 70 degrees of 
flexion.  Combined range of motion has been found to exceed 
120 degrees.  The VA examinations have also been negative for 
any findings of muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour.  Thus, 
the preponderance of the evidence is against assigning an 
increased evaluation under Diagnostic Code 5237 (2004).  

Finally, the Board notes that the veteran has not been found 
to have intervertebral disc disease of the lumbosacral spine 
so the provisions for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003) are not 
applicable.   

Thus, the Board concludes that the preponderance of the 
evidence is against the assignment of a schedular evaluation 
in excess of 20 percent during any portion of the initial 
evaluation period.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  As with the veteran's right ankle disability, 
the evidence demonstrates that the manifestations of the 
veteran's low back disability are consistent with those 
contemplated by the schedular criteria.  The veteran has not 
required frequent hospitalization for the disability and 
there is no other indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this claim for 
extra-schedular consideration also is not in order.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
disability of the right ankle is denied.

Entitlement to an increased rating of 20 percent for low back 
disability is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


